                 Case 1:11-cv-01590-LTS-HBP Document 691 Filed 01/28/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Southern District
                                                  __________  DistrictofofNew York
                                                                           __________


           UNIVERSITAS EDUCATION, LLC,                             )
                             Plaintiff                             )
                                v.                                 )      Case No.   1:11-cv-1590-LTS-HBP
                NOVA GROUP, INC., et al.,                          )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Respondent Grist Mill Capital, LLC                                                                                    .


Date:          01/28/2021                                                                     /s CeCe M. Cole
                                                                                              Attorney’s signature


                                                                                               CeCe M. Cole
                                                                                          Printed name and bar number
                                                                                             Mintz & Gold LLP
                                                                                        600 Third Avenue, 25th Floor
                                                                                            New York, NY 10016

                                                                                                    Address

                                                                                          cole@mintzandgold.com
                                                                                                E-mail address

                                                                                               (212) 696-4848
                                                                                               Telephone number

                                                                                               (212) 696-1231
                                                                                                 FAX number


            Print                        Save As...                                                                     Reset
